Citation Nr: 1639744	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 27, 2010, for the award of a schedular evaluation of 100 percent for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

	INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  It was previously remanded by the Board in December 2014 for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDING OF FACT

Prior to September 27, 2010, the Veteran's ischemic heart disease was not manifested by an activity workload tolerance of 3 METs of less or a left ventricular ejection fraction of less than 30 percent, nor was a diagnosis of chronic congestive heart failure shown. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 27, 2010, for the grant of a 100 percent disability rating for ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of a 100 percent rating following the initial grant of service connection for ischemic heart disease, which more broadly was evaluated as 30 percent disabling effective in April 2002, 60 percent disabling effective in June 2005, and then 100 percent disabling effective in September 2010.  As this is considered to be an appeal of that date from the original grant of service connection, no VCAA notice is required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180(May 5, 2004).  The Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra. 

Regarding the duty to assist, the Board notes that relevant medical evidence was obtained and there is no identified outstanding information or evidence that would help substantiate the Veteran's claim. 

As noted above, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned explained the issue; the Veteran was assisted by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of the Veteran's symptoms.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Finally, in a July 2016 appellate brief, the Veteran's representative asked that the case be remanded for a retrospective VA medical opinion concerning the Veteran's ischemic heart disease.  The Board notes that if a disability rating cannot be awarded based on the available evidence, the Board must determine if a medical opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In this case, the issue is simply to address whether the evidence shows the Veteran met the schedular criteria for a 100 percent evaluation for his ischemic heart disease earlier than the date found by the RO.  Since that is a typical adjudicatory function, a medical opinion is unnecessary.  

In the circumstances of this case, VA has satisfied its duty to inform and assist the Veteran and he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

At the outset, the Board notes there have been some questions raised by the Veteran as to the appropriate date from which service connection may be made effective, which is a different question from when a particular rating may be made effective.  As to the effective date for service connection, ordinarily awards based on a change in law would be made effective no earlier than the effective date of the change in law.  38 C.F.R. § 114.  

Presumptive service connection established under the Agent Orange Act of 1991, however, has special rules where the effective date for an award of benefits can be earlier than the change in law.  (VA issued the regulation authorizing the presumption of service connection for Ischemic heart disease (to include coronary artery disease) as an herbicide-related disease under 38 C.F.R. § 3.309 (e) August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).  The rules with respect to benefits established under the Agent Orange Act, provide that the effective date can be earlier than the date the disease was added to the list of those presumed service connected when (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or where (2) the claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here, August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).

A Veterans Benefits Administration's Training Letter dated February 10, 2011 provides guidance relative to handling disability claims such as this.  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  In pertinent part, this letter states that, if at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (here, ischemic heart disease), then the condition is considered to have been part of the previously denied claim.  The Board notes that the Veteran first filed his claim for service connection for what he characterized as "heart problems" in April 2002.  The claim was denied in an October 2002 rating decision.  At that time, VA acknowledged evidence of the Veteran's heart disability, but found no nexus to service.  However, under the aforementioned guidelines, following the subsequent receipt of the Veteran's new claim for service connection, and the addition of ischemic heart disease to the list of diseases presumed to be due to herbicide exposure, the effective date for the award of service connection goes back to the earlier 2002 claim, (the later as between when the disability arose, and when the claim was made.)  Thus, in this case, it is from the date of the April 2002 claim that service connection was made effective.  38 C.F.R. § 3.816.  

Turning to the particulars of this appeal, as indicated above, the RO granted service connection for ischemic heart disease in an August 2011 rating decision, an initial disability rating of 30 percent was assigned effective April 17, 2002.  An evaluation of 60 percent was assigned from June 16, 2005, and an evaluation of 100 percent was assigned from September 27, 2010.  The Veteran disagrees with the effective date assigned for the 100 percent rating and therefore, the Board now must review the record to ascertain the earliest date the 100 percent schedular criteria were met.  That criterion is set out under Diagnostic Code 7005.  Under that diagnostic code, a 100 percent disability rating is warranted for CAD when a veteran's heart disability manifests chronic congestive heart failure, or; an activity workload tolerance of 3 METs or less with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

Cardiac testing undertaken in January 2002 shows a calculated ejection fraction of 54 percent.  A VA treatment note authored in February 2002 indicates, under "social history," that the Veteran was receiving disability compensation due to congestive heart failure.  In October 2003, the Veteran was diagnosed with chronic stable angina. 

In January 2004, the Veteran indicated that his chest pain had abated, due to a change in medication.  June 2005 cardiac testing showed the Veteran's calculated ejection fraction to be 50 percent.  Testing at that time showed normal left ventricular systolic function. 

In January 2007, the Veteran was seen in an emergency department with complaints of dizziness.  At that time, he denied chest pain, palpitations or dyspnea.  

Cardiac testing in September 2007 revealed the Veteran's left ventricle was a normal size, with an ejection fraction of 40 percent.  A November 2008 treatment note indicated the Veteran experienced dyspnea with exertion. 

The Veteran was afforded a VA examination in connection with his claim of service connection on September 27, 2010.  The VA examiner noted the Veteran's history of CAD.  At that time, no history of congestive heart failure was found.  The VA examiner noted the Veteran's complaints of dyspnea, and estimated the Veteran's activity workload tolerance to be 3 METs.  Based on the results of the VA examination, a 100 percent disability rating was assigned effective September 27, 2010, the date entitlement to the 100 percent disability rating arose. 

Prior to September 27, 2010, the evidence does not show that the disability resulted in chronic congestive heart failure, an activity workload tolerance of 3 METs of less, or a left ventricular ejection fraction of less than 30 percent.  VA treatment records contained in the record show no history of congestive heart failure.  The September 2007 VA examiner specifically noted no such history.  As for the February 2002 VA treatment record indicating the Veteran had congestive heart failure, it is notably inconsistent with the other medical records, and is not characterized as chronic.  As such, it does not provide a basis for an award of the benefit sought.  

Further, while various VA treatment notes throughout the Veteran's file show complaints of chest pain upon exertion, none show that such pains occurred in conjunction with a workload of 3 METs or less until September 27, 2010.  Finally, the record reveals no measure of the Veteran's left ventricular ejection fraction that falls below 30 percent.  Where recorded, the ejection fraction was 50 percent or above throughout the appeal period. 

Thus, based on the evidence set out above, the criteria for a 100 percent rating were not met prior to September 2010, precluding an award of the benefit sought.  


ORDER

Entitlement to an effective date earlier than September 27, 2010, for the award of a 100 percent disability rating for ischemic heart disease, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


